J-S23044-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHAWN C.H. & MELODY BARON                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JASON W. & KAMELA J. DUNAJA                :   No. 216 MDA 2022

                Appeal from the Order Entered January 10, 2022
                 In the Court of Common Pleas of York County
                   Civil Division at No(s): 2020-SU-000818


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                           FILED: DECEMBER 1, 2022

        In this case about the scope and applicability of an easement as it

pertains to a stone structure and/or sign, Shawn C.H. and Melody Baron

(Appellants) appeal from the order that granted Jason W. and Kamela J.

Dunaja’s (Appellees) motion for summary judgment. In that order, the lower

court dismissed the Appellants’ complaint in trespass and further entered a

declaratory judgment in favor of the Appellees. On appeal, Appellants chiefly

contend that there has been a misinterpretation of the easement governing

Appellees’ use of the Appellants’ property. As such, granting Appellees’ motion

for summary judgment was in error. We affirm.

        Stated succinctly,

        [a]t some time, either in late 2017 or the middle of 2018, a stone
        structure was erected on [Appellants’] property, at 14017
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S23044-22


      Pleasant Valley Road, Glen Rock, PA 17327. [Appellants’] property
      is subject to an [e]asement in favor of [Appellees’] property,
      situated adjacent to [the Appellants], at the address of 14140
      West Bricker Court, Glen Rock, PA 17327. That [e]asement exists
      to allow [Appellees] to access their property[] and has been in
      place between the properties for over 60 years. The structure is
      roughly 10 feet tall[] and bears a sign indicating that at the end
      of the road – which also occupies space in the easement and which
      is undisputed – is the location of [Appellees’] property and
      residence.

Lower Court Opinion, filed 1/10/22, at 1-2 (unpaginated) (citations to the

record omitted). In relevant part, the easement, drafted in 1959, establishes

in favor of the Appellees, as current property owners of the dominant estate:

      [f]ull and free right and liberty for the [Grantees as well as all of
      their heirs and assigns] and their tenants, servants, visitors and
      licensees, in common with all other having the like right, including
      the Grantors herein, their heirs and assigns, at all times hereafter,
      with or without horses, cattle, or other animals, carts,
      automobiles, trucks, farm equipment or other vehicles of any
      description, for all purposes connected with the use and
      enjoyment of the land of the Grantees herein for whatever
      purpose the land may be from time to time lawfully used and
      enjoyed, to pass and repass over and along a certain private lane
      extending over and composed of the following [description of the
      land in Shrewsbury Township, York County, Pennsylvania.]

Complaint, filed 3/11/20, Ex. C, Right-of-Way Grant. The easement also

requires the Appellees to maintain and assume safety-related responsibility of

a bridge adjacent to where the modern-day structure currently stands. See

id.

      After the Appellants filed their complaint asserting a singular count in

trespass, the Appellees, following some level of discovery, filed an amended

motion for summary judgment. The corresponding order granting that motion

is the basis for the present appeal. Inter alia, the lower court concluded that

                                      -2-
J-S23044-22



the easement identified, supra, “permits the construction of a structure such

as the one here at issue, on the face of its text alone.” Lower Court Opinion,

filed 1/10/22, at 2 (unpaginated).

      Appellants filed a timely notice of appeal from the court’s determination,

and the relevant parties have complied with their obligations under

Pennsylvania Rule of Appellate Procedure 1925. Therefore, this matter is ripe

for review.

      In their statement of questions involved, Appellants raise three

questions. In particular, one of those questions asks whether the lower court

erred “by determining that … Appellants were time-barred by a statute of

limitations for a permanent trespass and not a continuing trespass?”

Appellants’ Brief, at 6. However, the brief is devoid of any further reference

to the statute of limitations, explicitly or otherwise. In fact, Appellants’ brief

only contains one heading in the five-page argument section, asserting that

the trial court erred in its interpretation of the easement vis-à-vis the structure

on their property. See id., at 11. Consequently, Appellants have waived this

issue. See Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009)

(indicating that “where an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived”).

      We consider Appellants’ remaining two questions in tandem, as they

inherently implicate the same concerns: did the lower court rule incorrectly




                                       -3-
J-S23044-22



when it granted Appellees’ motion for summary judgment and, too, granted a

declaratory judgment in favor of the Appellees? See Appellant’s Brief, at 6.

      Preliminarily, we note our well-settled standard of review of orders

granting summary judgment:

      In reviewing a grant of summary judgment, the Court’s standard
      of review is de novo and our scope of review is plenary. A trial
      court should grant summary judgment only in cases where the
      record contains no genuine issue of material fact, and the moving
      party is entitled to judgment as a matter of law. The moving party
      has the burden to demonstrate the absence of any issue of
      material fact, and the trial court must evaluate all the facts and
      make reasonable inferences in a light most favorable to the non-
      moving party. The trial court is further required to resolve any
      doubts as to the existence of a genuine issue of material fact
      against the moving party and may grant summary judgment only
      where the right to such a judgment is clear and free from doubt.
      . . . An appellate court may reverse a grant of summary judgment
      only if the trial court erred in its application of the law or abused
      its discretion.

Bourgeois v. Snow Time, Inc., 242 A.3d 637, 649-50 (Pa. 2020) (internal

citations and quotation marks omitted).

      Distilled down, Appellants’ sole argument is that the erection of a

permanent structure on their property surpasses anything permissible under

the easement’s language. That easement, as written, “was clearly designed

and in place to allow only ingress and egress to Appellees’ property.”

Appellant’s Brief, at 12. To the Appellants, the easement’s “references to

allowing various types of items or vehicles to traverse [their] property is

demonstrative of the original Grantors[‘] intention to allow ingress and egress,

not for the then-Grantee to build and install anything on the original


                                      -4-
J-S23044-22


Grantors[‘] land unrelated to ingress and egress.” Id. The Appellants then

concede, however, that the structure, itself, identifies the Appellees’ property,

but stresses that such an indicator “could be accomplished with a traditional

mailbox.” Id.

      An easement is to be interpreted in the same manner as one would

construe a contract. “In ascertaining the scope of an easement, the intention

of the parties must be advanced. Such intention of the parties is determined

by a fair interpretation and construction of the grant and may be shown by

the words employed construed with reference to the attending circumstances

known to the parties at the time the grant was made.” McNaughton

Properties, LP v. Barr, 981 A.2d 222, 227 (Pa. Super. 2009) (citation and

brackets omitted). “[I]f an easement is used for any purpose inconsistent with

that for which it was granted, the grantee becomes a trespasser to the extent

of the unauthorized use.” Smith v. Fulkroad, 451 A.2d 738, 740-41 (Pa.

Super. 1982) (citation omitted).

      With Appellants being the non-moving party, they believe that the

easement’s lack of reference to the Appellees’ ability to install a structure “not

connected to ingress and egress within the easement area,” Appellant’s Brief,

at 15, at a minimum, is a dispute inappropriate for a determination on

summary judgment. Moreover, “Appellees’ structure is entirely unnecessary

in relation to Appellee[]s[‘] use and enjoyment of their land. If Appellees[]

need to identify their property for whatever reason or reasons, such


                                      -5-
J-S23044-22


identification can be made in a much less intrusive manner.” Id.

      The court, in its interpretation, concluded that the structure built on the

Appellants’ property fit within the easement’s language. See Lower Court

Opinion, filed 1/10/22, at 4 (unpaginated). It noted that the easement

contemplates “all purposes connected with the use and enjoyment of the

land[.]” Lower Court 1925(a) Opinion, filed 3/15/22, at 2-3. In dicta, the court

identified “numerous reasons why a sign posting the location of a given

address is necessary to achieve the goals of the [e]asement, both in terms of

facilitating the ingress and egress needs the [e]asement serves, but also in

facilitating the safety and responsibility goals of the [e]asement itself.” Lower

Court Opinion, filed 1/10/22, at 4 (unpaginated) (acknowledging several of

the arguments raised by Appellees, but “not explicitly rel[ying] on [those

arguments] as a factual basis for [its] opinion”). The court further wrote that

the structure “is an architecturally appropriate marker, styled after the bridge

previously existing. It is close to the driveway to as not [to] unnecessarily

intrude on [Appellants’] land. It provides an appropriate indication of the

address and occupants.” Lower Court 1925(a) Opinion, filed 3/15/22, at 3.

      The Appellants acknowledge that Appellees must be provided some

ability to identify their property number, which, given the spatial orientation

of the properties, necessarily implicates the land governed by the easement.

Although not relied upon by the lower court, Shrewsbury Township’s

ordinances require dwellings that are more than fifty feet from a public road,


                                      -6-
J-S23044-22


such as the Appellees’ property here, to have a sign “in a conspicuous location

near to the juncture of the driveway providing vehicular access to [the]

dwelling … and the public road.” Shrewsbury Township Ordinance, § 4-105. If

one fails to maintain a street numbering sign, it is considered an unlawful act.

See id., at § 4-102.

      We agree with the lower court’s finding that the Appellees placing a sign

designating the name and number of their residence clearly falls under the

auspice of the Appellees’ use and enjoyment of their land. Such an action is

allowed without limitation under the easement’s plain language, provided that

there is a nexus to the land that has been precisely defined, and Appellants

have presented nothing that could result in a conclusion to the contrary. Here,

it is not in dispute as to whether the sign was placed on land governed by the

easement.

      The Appellants’ apparent concession that a smaller address-designating

sign or mailbox would be permitted further undercuts their contention that the

current structure is not permitted. In addition, when juxtaposed against the

aforementioned local ordinance, the Appellees must have some property

identifier that happens to be on land covered by the easement.

      Despite Appellants’ vehement protestations to the present structure’s

very existence, they have provided no authority to demonstrate that its

presence is unlawfully large or illegally intrudes upon their own ability to enjoy

or maintain their land. Moreover, Appellants’ desire to have the Appellees


                                      -7-
J-S23044-22


identify their property, if necessary, in “a much less intrusive manner,”

Appellant’s Brief, at 15, is, simply put, either a completely bald assertion or

predicated on some nebulous conception of what constitutes an appropriately-

sized structure. To that point, advancing such an argument necessarily implies

that the Appellants would be content, or at least less hostile, towards

something with a smaller physical footprint. Without anything to distinguish

the appropriateness of the sign’s size, we are left to rely on the lower court’s

determination, which found the sign’s erection to not only be permitted under

the express language of the easement, but completely necessary for the full

use and enjoyment of the Appellees’ land.

      Even through resolving all inferences in favor of the Appellants, they

have provided no basis to conclude that the Appellees have exceeded the

authority given to them by the easement. As such, because it was not in error

or an abuse of discretion for the lower court to grant Appellees’ motion for

summary judgment and further grant a declaratory judgment in their favor,

we affirm the lower court’s order.

      Order affirmed.

      Judge Stabile joins the memorandum.

      Judge McLaughlin concurs in the result.




                                     -8-
J-S23044-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2022




                          -9-